Exhibit21 INTERNATIONAL GAME TECHNOLOGY SUBSIDIARIES At September 30, 2009 Name Jurisdiction of Incorporation International Game Technology Nevada IGT Nevada WagerWorks, Inc. Delaware Acres Gaming Incorporated Nevada VLC, Inc. Montana I.G.T. (Australia) Pty. Limited Australia IGT - Europe B.V. The Netherlands I.G.T. - Argentina S.A. Argentina IGTJapan, K.K. Japan IGT - Iceland Ltd. Iceland International Game Technology – Africa (Pty) Ltd. South Africa IGT - UKGroup Limited England & Wales IGT ASIA – MACAU, LDA. Macau IGT – Canada Inc. Canada IGT - Mexicana de Juegos, S. de R.L. de C.V. Mexico Servicios Corporativos y de Administracion, S. de R.L. de C.V. Mexico IGT-China, Inc. Delaware IGT-Latvia SIA Latvia IGT Asia Pte. Ltd Singapore IGT Asiatic Development Limited British Virgin Islands 1
